Citation Nr: 0837988	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly pension benefits on the 
basis of aid and attendance and/or being housebound.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from October 1950 to August 
1952.  He died in July 2005.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant originally requested that she be afforded a 
video conference hearing with her substantive appeal in 
October 2006.  The appellant later withdrew her request for a 
Board hearing and asked that her case be forwarded to the 
Board for appellate review in October 2008.

The appellant also sought entitlement to improved death 
pension benefits in her initial claim.  Her claim was denied 
in February 2006.  She expressed disagreement with the denial 
and was issued a statement of the case in April 2008.  There 
is no indication in the claims folder that the appellant 
perfected her appeal of that decision.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2008); Roy v. Brown, 
5 Vet. App. 554 (1993).  Accordingly, the Board does not have 
jurisdiction to review the issue at this time.  

Finally, the appellant has continually sought entitlement to 
burial benefits since July 2005.  Her claim was initially 
denied in October 2005 because she had not submitted a copy 
of the veteran's certificate of death.  She submitted the 
certificate in November 2005.

The RO wrote to the appellant in February 2006.  She was 
asked to provide a statement from the funeral home that 
provided the services for the veteran that showed the cost of 
services.  This should include an itemized list of the 
charges, the amounts paid and who paid the charges.  She 
provided an itemized bill from the funeral home in April 
2006.  The final amount listed was said to be a balance due.  

Associated with the claims folder is a Report of Contact from 
June 5, 2006, between a party at the funeral home and an RO 
employee.  It was established that the funeral bill was paid 
in full by the appellant.  

There is no indication in the claims folder that any further 
action was taken on the appellant's claim for burial 
benefits.  She submitted several statements requesting that 
they be paid as she could use the money.  However, there is 
no evidence of any decision on the issue.  Accordingly, the 
issue of entitlement to burial benefits is referred to the RO 
for such further development as may be necessary.  


FINDINGS OF FACT

1.  The veteran served on active duty from October 1950 to 
August 1952.  He died in July 2005.  The appellant is his 
surviving spouse.

2.  The cause of the veteran's death in July 2005 was listed 
on his certificate of death as respiratory failure, due to or 
as a consequence of debility, due to or as a consequence of 
congestive heart failure.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a shrapnel wound involving 
muscles of right anterior thigh, evaluated as 30 percent 
disabling, and shrapnel wound scar of the anterior right 
thigh, evaluated as 10 percent disabling.  

4.  The veteran's cause of death was not incurred in or 
aggravated by active service, a service-connected disability 
did not substantially or materially contribute to cause his 
death, and he was not permanently and totally disabled as a 
result of his service-connected disabilities at the time of 
death.

5.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and is not substantially confined to her 
own home.  She has not established a factual need for aid and 
attendance.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.302, 3.303, 3.304, 3.07, 3.309, 3.312 
(2008).

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1950 to August 
1952.  The veteran submitted his initial claim for VA 
service-connected disability compensation benefits in 
November 2002.  He sought service connection for a right hip 
and thigh wound sustained during service in Korea.  He was 
also seeking entitlement to housebound benefits.

The veteran included a letter to him from the National 
Personnel Records Center (NPRC), dated in September 2002, 
with his claim.  The NPRC advised the veteran that the 
records he had requested, presumably his service treatment 
records (STRs), were not available and were believed to have 
been destroyed in a fire at the NPRC.  The veteran was 
furnished a Certification of Military Service that documented 
his dates of service.  He provided the certification to the 
RO.

The RO attempted to obtain the veteran's STRs and confirmed 
that they were destroyed in a fire at the NPRC.  The RO was 
able to obtain information from the Office of the Surgeon 
General (SGO) of the Army.  The SGO provided documentation 
that the veteran sustained a perforating missile wound of the 
thigh with no nerve or artery involvement in May 1952.  The 
wound was a result of combat action.  The veteran was 
hospitalized from May 1952 to July 1952 and then returned to 
general duty.  

Private records for the veteran were obtained from several 
sources.  They covered a period from July 1998 to January 
2003.  The records documented treatment for an abdominal 
aortic aneurysm in July 1998, heart failure and pneumonia in 
October 2002, and cardiomyopathy in January 2003.  None of 
the records related any of the several diagnoses to the 
veteran's military service or opined that his shrapnel wound 
contributed to the onset, or aggravation of any of the 
diagnoses.  

The veteran was afforded a VA examination in August 2003.  
The veteran gave a history of suffering a through and through 
flesh wound to the anterior aspect of his right thigh in 
Korea.  He presented for the examination in a wheelchair.  He 
said that he could not walk extended distances because he 
could not fully extend his right knee secondary to pain.  The 
diagnosis was residuals of shrapnel wound to the right 
anterior leg.  The examiner added that the veteran had an 
injury to the quadriceps of the right leg.  This was his 
major leg.  The injury had resulted in some atrophy of the 
right quadriceps group with decreased strength with extension 
of the knee.  There was full anterior flexion of the right 
hip but there was a great deal of pain on anterior flexion.  
The examiner said the condition did limit the veteran's 
ability to do any extended ambulation secondary to walking on 
a slightly flexed right knee and increased fatigability.

The veteran was granted service connection for residuals of a 
shrapnel wound involving the muscles of the right anterior 
thigh, and a shrapnel wound scar of the anterior right thigh 
in September 2003.  He was awarded a 30 percent evaluation 
for his shrapnel wound and a 10 percent evaluation for his 
scar.  His combined disability evaluation was 40 percent.  
The veteran was found to be entitled to nonservice-connected 
disability pension benefits based upon his age.  He was 
denied entitlement to special monthly pension, in the form of 
aid and attendance or housebound benefits.  

Notice of the rating action was provided in September 2003.  
There is no indication in the claims folder that the veteran 
expressed disagreement with any aspect of the rating 
decision.  

The appellant submitted a claim for Dependency and Indemnity 
Compensation (DIC) and improved death pension in July 2005.  
She did not provide a copy of the certificate of death for 
the veteran although she did provide information on his date 
of death.  She provided information concerning her income to 
include earnings, Social Security Administration (SSA) 
benefits, and life insurance.  

The RO wrote to her in August 2005.  She was provided 
information on what was needed to complete her application 
for benefits, to include a copy of the veteran's certificate 
of death.  The appellant failed to respond to the letter and 
the RO denied her claim in October 2005.  

The appellant responded with a copy of the certificate of 
death in November 2005.  The veteran's cause of death was 
listed as respiratory failure, due to or as a consequence of 
debility, due to or as a consequence of congestive heart 
failure.  The veteran died in a nursing home.

She also provided a detailed statement as to how she believed 
the veteran's service-connected shrapnel wound contributed to 
his death.  She said the disability limited the veteran's 
ability to stand for any period of time.  His disability also 
progressed to the point where he could no longer walk and, 
eventually, even sit up in a wheelchair.  She said even if he 
was tied into the wheelchair he would slump.  The appellant 
contended that the veteran's lack of exercise and being bed 
bound lead to his developing pneumonia.  The pneumonia could 
no longer be controlled with antibiotics and consumed the 
veteran.  

The appellant also submitted comments on two VA Form 21-
4142s, Authorization for Release of Information.  She said 
she was also disabled, could not walk, and had to use a 
wheelchair.  She said she had no one to assist her.  She also 
identified two physicians and several medical facilities on 
the forms.  

The RO wrote to the appellant and asked that she complete 
separate authorization forms for the several sources of 
medical records previously identified by her in December 
2005.  She was advised to have her physician complete a 
report that would support her claim for aid and attendance.  
She was advised on how to substantiate her claim for 
entitlement to DIC benefits.  The appellant did not respond 
to the RO's letter.  

VA social work records for the period from January 2005 to 
July 2005 were associated with the claims folder.  The 
records noted that the veteran was a resident of a county 
nursing home and that efforts were being made to place him in 
a state veterans' home.  An entry from June 2005 noted that 
the appellant said she was in bad health and not able to take 
care of the veteran.  

Her claim for service connection for the veteran's cause of 
death and entitlement to special monthly pension in the form 
of aid and attendance or housebound benefits, was denied in 
February 2006.  The notice letter, also dated in February 
2006, further informed the appellant that her claim for 
improved death pension benefits was denied due to excessive 
income.  

The appellant submitted her notice of disagreement in April 
2006.  She stated that she had been in the hospital from June 
15, 2005, to July 26, 2005, and was in a nursing home since 
December 30, 2005.  She disputed the amount of income 
attributed to her.  

The appellant submitted an additional statement in June 2006.  
She again noted she had been hospitalized since December 
2005.  She reported that she lived in a trailer and could not 
afford to have a ramp.  She also said she could not use her 
wheelchair to get around inside of the trailer.  She again 
challenged the annual income figure used by the RO.  She also 
said that she understood that she owed approximately $11,000 
for her husband's care in the nursing home.  

The appellant perfected her appeal in October 2006.  She 
reported that she had returned to her home in June 2006.  She 
then had to go back to the hospital after developing a 
serious infection.  She said that she had external fixation 
on her right leg and used a walker.  She slept in a recliner 
and had a bedside commode by her chair.  She said she 
required help with dressing, bathing, cooking, and washing 
clothes.

Associated with the claims folder is a Decision Review 
Officer (DRO) conference report dated August 16, 2007.  The 
report noted that the appellant was informed that additional 
evidence was needed to consider her claims.  In regard to the 
DIC claim, it was noted that the veteran's medical records 
for the year prior to his death were needed.  The appellant 
needed to provide copies of her medical records as well as 
the name and address of the nursing home where she was a 
resident.  In regard to her pension, it was noted that she 
needed to provide complete information regarding her income, 
and then her unreimbursed medical expenses, as well as any 
last expenses.  

The report contained a section of agreed upon actions that 
included the appellant providing the necessary release 
authorizations for the RO to get all of the veteran's records 
for the year prior to his death.  The DRO indicated that once 
the records were obtained a medical opinion would be sought.  
The appellant would also provide the required authorization 
for her own records.  Finally, the appellant would complete 
an income and expense form that would provide complete 
information in that regard.  

The RO wrote to the appellant in September 2007.  She was 
asked to provide the necessary authorizations to obtain 
records for her and the veteran.  She was asked to provide 
identifying information on the nursing home where she had 
been a resident.  The appellant was asked to provide the 
income and expense information agreed upon.  The appellant 
was noted to be unrepresented and given information on how to 
select a representative if she chose to do so.  A copy of the 
DRO report was provided to the appellant.

VA records for the veteran, for the period from February 2003 
to July 2005, were associated with the claims folder.  The 
veteran was noted to be treated for pneumonia at a private 
facility in October 2002.  A mental health screening note of 
February 2003 reported that the veteran had a history of 
pneumonia and listed congestive heart failure as a current 
problem.  There were no entries describing the veteran's 
inability to get around, nor were there any entries stating 
that his service-connected right leg disabilities interfered 
with his mobility.  Finally, there were no entries that 
linked the veteran's service-connected right leg disabilities 
to his development of pneumonia or congestive heart failure 
at any time.  

The appellant did not respond to the RO's letter of September 
2007.  The last contact with her by the RO was a Report of 
Contact from October 3, 2008.  The appellant withdrew her 
request for a Board hearing.  She said she was not able to 
travel to the hearing due to poor health.  She was asked if 
she had received the previous letters from the RO requesting 
her assistance in developing evidence.  She said she had 
received them but was not able to assist the RO.  The VA 
employee informed the appellant that additional evidence was 
required and, without that evidence, a favorable outcome on 
her claim was not likely.  She repeated that she could not 
provide additional information.  She did not state why this 
was so.  She asked that her appeal be forwarded to the Board.

II.  Analysis

A.  Cause of Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, including arteriosclerosis, and hypertension, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board notes that the veteran was a combat veteran as 
evidenced by his being wounded in service.  Section 1154(b) 
of Title 38, United States Code provides that, for veterans 
engaged in combat with the enemy, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
In this case, the SGO record documents that he was wounded in 
action in May 1952 as a result of combat.  Accordingly, the 
Board finds that 38 U.S.C.A. § 1154(b) is for application in 
evaluating the appellant's claim.  

Section 1154(b) allows combat veterans, or the appellant in 
this case, in certain circumstances, to use lay evidence to 
establish the incurrence of a disease or injury in service.  
"However, the provisions of section 1154(b) do not provide a 
substitute for medical-nexus evidence . . ."  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves 
only to relax the evidentiary burden to establish incurrence 
of a disease or injury in service.  Id.

At the outset the Board notes that the appellant is not 
alleging that the veteran's respiratory failure and 
congestive heart failure were related to his military 
service.  She contends that his service-connected shrapnel 
wound residuals limited his mobility to the point he 
developed pneumonia that lead to the respiratory failure and 
congestive heart failure.  She made a detailed argument of 
this contention in November 2005.

Unfortunately, the veteran's STRs are not available.  The 
veteran was aware of this at the time he submitted his own 
claim in November 2002.  The status of the records being 
destroyed by fire was confirmed by the RO in the development 
of the veteran's claim.  However, he had been treated for 
pneumonia and congestive heart failure during the course of 
his own claim.  He did not allege that those conditions were 
related to service.  Nor did he allege that the residuals of 
his shrapnel wound contributed to, or aggravated, those 
conditions.

The Board finds that the preponderance of the evidence does 
not support a nexus between the veteran's respiratory failure 
and congestive heart failure, and his military service.  The 
first evidence of record of any type of respiratory or heart 
problem is more than 45 years after service.  None of the 
medical records associated with the claims folder show a 
relationship between the veteran's diagnosed disorders and 
his military service.  Finally there is no statement from any 
physician that links the veteran's death from respiratory 
failure, debility, and congestive heart failure, to his 
military service.

As noted above, the United States Court of Appeals for 
Veterans Claims (Court), has held that 38 U.S.C.A. 1154(b) 
does not alter the fundamental requirement of a medical nexus 
to service.  See Clyburn, supra; Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  As discussed above, the evidence does 
not support a finding that the veteran's respiratory failure 
and congestive heart failure are related to his military 
service.

In addition, there is no medical opinion evidence of record 
to show that the veteran's service-connected residuals of a 
shrapnel wound of the right leg caused or contributed to the 
conditions that lead to his death.  The appellant is 
competent to provide evidence of her observations of the 
veteran, his mobility, his status of being unable to sit up 
and of his treatment for pneumonia.  She is not competent to 
provide evidence that the veteran's service-connected 
disabilities caused, or contributed to the conditions that 
lead to his death.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

B.  Special Monthly Pension

The surviving spouse of a veteran of a period of war is 
entitled to a pension subject to the amount of the spouse's 
annual income.  The pension rate may be increased if the 
spouse is in need of regular aid and attendance.  If the 
spouse is not in need of aid and attendance, the pension rate 
may be increased if the spouse is permanently housebound.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.351 (a) (2008).  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
appellant will be considered in need of aid and attendance if 
she is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) (2008).  38 C.F.R. § 3.351(c).  

The following criteria will be considered in determining the 
factual need for regular aid and attendance: the inability of 
a claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the appellant's condition is such 
that it would require her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352.  

A surviving spouse is permanently housebound when she is 
substantially confined to her home or immediate premises by 
reason of disabilities which are reasonably certain will 
remain throughout the surviving spouse's lifetime.  
38 U.S.C.A. § 1541 (e); 38 C.F.R. § 3.351 (f).   

The appellant is the surviving spouse of a qualifying 
veteran.  She would be entitled to regular death pension 
benefits but for her excessive income.  The appellant asserts 
that she requires the assistance of another to perform 
activities of daily living such as dressing, bathing, 
cooking, and washing clothes.  She said she was confined to 
her house.  The appellant also submitted statements that she 
was hospitalized from June 2005 to June 2006, with part of 
that time in a nursing home.  She said she had a brief return 
to the hospital to treat a severe infection.

Unfortunately, the appellant has not provided any objective 
evidence in support of her claim.  There is no competent 
evidence that identifies any medical condition for her other 
than her statement regarding an infection that was treated.  
She has stated she is disabled, that she is crippled in both 
feet and legs.  She has also stated that she was hospitalized 
for a period of time, in a nursing home for some time and 
then back to her home.  

She has been asked repeatedly through a number of letters to 
either provide her medical records or to authorize VA to 
obtain the records on her behalf.  She acknowledged in 
October 2008 that she had received such letters, understood 
that the records were necessary for her claim but still did 
not provide the RO with anything that could be used to help 
her.  The appellant has stated that she has no one to assist 
her.  However, that does not preclude her from providing VA 
with the necessary authorizations to obtain records on her 
behalf.  Given her written submissions in the past, it is not 
clear why she could not complete and return the necessary 
forms to allow the RO to develop evidence.  This is 
especially so when she had used previous authorization forms 
sent to her to submit written statements.  

The RO has attempted to assist the appellant in the 
development of medical evidence to support her claim.  She 
has failed to cooperate.  The Board is aware that if proper 
evidence was of record, even a temporary entitlement to aid 
and attendance might be in order because of the appellant's 
residency at a nursing home.  However, absent competent 
evidence regarding the dates of residency, such as a summary 
from the facility, letter from a physician, or insurance 
statement, such benefits cannot be contemplated.  

The appellant is competent to attest to her medical 
condition, to describe what has happened to her, to say what 
she believes she is limited in or capable of doing.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, a 
finding that she does require the aid and attendance of 
another, or that she is housebound according to the 
regulatory definition, requires additional objective evidence 
that establishes her medical condition(s) and the limitations 
imposed by those conditions.  There is no medical diagnosis 
of any condition regarding the appellant of record.  The 
appellant has not provided one treatment note, one doctor's 
statement, or even a copy of a bill or an insurance statement 
that addresses her medical status.  This is even after she 
has clearly been made aware of the absolute necessity of such 
information in order to grant her the benefits she seeks.  
The evidence does not support a grant of special monthly 
pension benefits and her claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the veteran's cause of death or 
entitlement to special monthly pension benefits.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the context of a claim for DIC benefits, 38 U.S.C.A. § 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In the present case, the appellant's claim was received in 
July 2005.  The RO wrote to her in August 2005.  The letter 
advised her that her claim was not complete and that she 
needed to submit a copy of the certificate of death for the 
veteran.

The RO also advised the appellant of the evidence required to 
substantiate her claim for service connection of the 
veteran's cause of death.  The letter further advised the 
appellant of the information required from her to enable VA 
to obtain evidence on her behalf, the assistance that VA 
would provide to obtain evidence on her behalf, and that she 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  The letter did not inform the appellant of the 
veteran's service-connected disabilities.

The appellant did not respond to the letter and her claim was 
denied in October 2005.  The letter advised her to submit the 
information previously requested.  The appellant responded in 
November 2005.  She provided the certificate of death and a 
detailed statement regarding how the veteran's service-
connected disabilities contributed to his death.  

The RO wrote to her again in December 2005.  The letter 
informed the appellant how to substantiate her claim for her 
pension benefits, special monthly pension, and DIC.  The 
letter specifically referenced sources of medical information 
listed by the appellant in November 2005.  She was asked to 
provide the records from the sources or authorize the RO to 
obtain the records.  She was advised to have a physician 
prepare a report on her status requiring aid and attendance.  
She was further advised on specific evidence that was needed 
to support her claim for aid and attendance and/or housebound 
benefits.  The letter provided the same guidance on duties to 
obtain evidence and what was needed from the appellant.  

The appellant did not respond to the letter.  Her claim was 
denied in February 2006.  The appellant disagreed with the 
denial and perfected her appeal in October 2006.  

The appellant participated in a DRO conference in August 
2007.  The status of her claim was discussed in detail.  The 
requirements for additional evidence to substantiate her 
several claims were reviewed.  An agreement was reached as to 
what actions would be taken by the RO and what was required 
of the appellant.

The RO wrote to the appellant in September 2007.  The letter 
memorialized the actions that were agreed upon at the DRO 
meeting.  The appellant was asked to provide the necessary 
authorizations to obtain her records, or to provide them.  In 
addition, the letter again provided the specific information 
necessary to substantiate a claim for entitlement to aid and 
attendance and housebound benefits.

The appellant did not respond to the letter.  The RO issued a 
supplemental statement of the case (SSOC) that re-adjudicated 
the appellant's DIC and special monthly pension claims in 
April 2008.  

The RO again wrote to the appellant regarding her claim for 
DIC benefits.  As before she was informed of how to 
substantiate her claim.  The RO issued a second SSOC in 
September 2008.

Finally, the RO contacted the appellant regarding her then 
pending request for a hearing in October 2008.  The appellant 
acknowledged receipt of the RO's letters seeking additional 
evidence in her case.  She was also made aware that 
additional evidence was necessary for a favorable outcome of 
her claim.  She said she was aware of the situation but had 
nothing further to submit.  

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The Board acknowledges that there is a notice error in this 
case in regard to requirements set forth in Hupp in that the 
appellant was not notified of the veteran's service-connected 
disabilities in the several DIC letters sent to her.  To the 
extent there is a notice error, the presumption of any 
prejudice is overcome in this case.  The appellant clearly 
has actual knowledge of what is required to establish 
entitlement to both DIC and special monthly pension benefits.  
In regard to her DIC claim she provided a detailed argument 
on how the veteran's service-connected disabilities caused, 
or contributed to, the conditions that lead to his death.  As 
to her other issue she has provided lay statements regarding 
her status in response to notice letters.  Moreover, she is 
reasonably expected to understand what was required to 
substantiate her claims based on the VCAA notices sent to her 
as well as the statement of the case and supplemental 
statements of the case which explained the applicable 
criteria and what was deficient.  

The appellant has not been prohibited from meaningful 
participation in the adjudication of her claim such that it 
affects the essential fairness of the adjudication.  As noted 
she has responded to the several notice letters in her case 
and she has submitted statements in support of her claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  All available evidence 
pertaining to the appellant's claim has been obtained.  The 
veteran's STRs are missing because of the fire at the NPRC.  
The appellant was aware of this.  His private treatment 
records and VA records for the period from 1998 to 2005 were 
associated with the claims folder.  

The appellant informed the RO of a significant amount of 
medical treatment on her behalf but refused to provide the 
records.  She also refused to provide the RO with the 
necessary authorization to obtain the records on her behalf.  
The evidence of record is unequivocal that the appellant was 
notified of the need for the evidence in support of her claim 
and that she was aware of the importance of the evidence.  
Unfortunately, she elected not to cooperate.  The duty to 
assist is not a one-way street.  If a[n] [appellant] wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); see also 38 C.F.R. § 3.159(c) 
(2008).

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record, that can be obtained.  The 
Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to special monthly pension for aid and attendance 
and housebound status is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


